NO. 12-13-00182-CV

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

IN RE: MARATHON OIL                                        §

(EAST TEXAS) LP,                                           §        ORIGINAL PROCEEDING

RELATOR                                                    §


                                         MEMORANDUM OPINION
                                             PER CURIAM
         On August 7, 2013, this Court delivered an opinion conditionally granting the petition for
writ of mandamus filed by Marathon Oil (East Texas) L.P. That opinion directed Respondent to
vacate his order signed on May 17, 2013, denying the motion for continuance filed by Marathon.
The opinion also directed Respondent to issue an order granting Marathon’s motion and
continuing the trial setting for at least sixty days from the date of the order to allow Marathon to
conduct discovery. Respondent has issued an order withdrawing his May 17, 2013 order and
setting the case for jury trial during the January 2014 term of court. This action constitutes
compliance with our opinion and order.
         All issues attendant to this original proceeding having been disposed of, this mandamus
proceeding has now been rendered moot; therefore, the writ need not issue. Accordingly, this
original proceeding is dismissed as moot.
Opinion delivered September 11, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Bass, Retired J., Twelfth Court of Appeals, sitting by assignment.




                                                    (PUBLISH)
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                       SEPTEMBER 11, 2013


                                         NO. 12-13-00182-CV


                       IN RE: MARATHON OIL (EAST TEXAS) LP,
                                     Appellant
                                        V.
                            HON. CHARLES R. MITCHELL,
                                     Appellee


                          Appeal from the 273rd Judicial District Court
                        of Shelby County, Texas (Tr.Ct.No. 10CV30,899)


                      ON THIS DAY came to be heard the petition for writ of mandamus filed
by MARATHON OIL (EAST TEXAS) LP, who is the relator in Cause No. 10CV30,899,
pending on the docket of the 273rd Judicial District Court of Shelby County, Texas. Said
petition for writ of mandamus having been filed herein on May 24, 2013, and the same having
been duly considered, because it is the opinion of this Court that a writ of mandamus should not
issue, it is therefore CONSIDERED, ADJUDGED and ORDERED that the said petition for writ
of mandamus be, and the same is, hereby DISMISSED.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Griffith, and J., Bass, Retired J., Twelfth Court of Appeals,
                   sitting by assignment.